This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOHN GILBERT, Personal Representative
 3 of the Estate of Joan Raabe-Asprey,

 4                  Plaintiff-Appellant,

 5 v.                                                                            No. A-1-CA-36004
 6

 7 MANNIE KALMAN,

 8                  Defendant-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 Mary W. Rosner, District Judge

11 Mart. & Lutz, P.C.
12 William L. Lutz
13 David P. Lutz

14 for Appellant

15 Holt Mynatt Martinez PC
16 Damian Martinez
17 Las Cruces, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 HANISEE, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired. REVERSED.

4   {2}   IT IS SO ORDERED.


5
6                                         J. MILES HANISEE, Judge

7 WE CONCUR:



8
9 JULIE J. VARGAS, Judge


10
11 HENRY M. BOHNHOFF, Judge




                                             2